NUMBER 13-14-00561-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG
____________________________________________________________

ROLANDO ROMERO,                                                              Appellant,

                                           v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

              On appeal from the 94th District Court
                   of Nueces County, Texas.
____________________________________________________________

                        MEMORANDUM OPINION
     Before Chief Justice Valdez and Justices Garza and Longoria
                  Memorandum Opinion Per Curiam

      Appellant, Rolando Romero, pro se, filed a notice of appeal on September 24,

2014, from an order signed in cause number 11-CR-2892-C in the 94th District Court of

Nueces County, Texas. We dismiss the appeal.

      A defendant's notice of appeal must be filed within thirty days after the trial court
enters an appealable order. See TEX. R. APP. P. 26.2(a)(1). A notice of appeal which

complies with the requirements of Rule 26 is essential to vest the court of appeals with

jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal

is not timely perfected, a court of appeals does not obtain jurisdiction to address the merits

of the appeal. Id. Under those circumstances it can take no action other than to dismiss

the appeal. Id.

       Generally, a state appellate court only has jurisdiction to consider an appeal by a

criminal defendant where there has been a final judgment of conviction. Workman v.

State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447 (1961); McKown v. State, 915 S.W.2d
160, 161 (Tex. App.–Fort Worth 1996, no pet.). Exceptions to the general rule include:

(1) certain appeals while on deferred adjudication community supervision, Kirk v. State,

942 S.W.2d 624, 625 (Tex. Crim. App. 1997); (2) appeals from the denial of a motion to

reduce bond, TEX. R. APP. P. 31.1; McKown, 915 S.W.2d at 161; and (3) certain appeals

from the denial of habeas corpus relief, Wright v. State, 969 S.W.2d 588, 589 (Tex. App.-

-Dallas 1998, no pet.); McKown, 915 S.W.2d at 161.

       Our review of the documents before the Court shows that appellant is appealing

an order granting a motion to dismiss signed on August 6, 2012. The motion was filed

by the State and indicates that the case will be refiled. Based on the Court’s review of a

companion appeal, Rolando Romero v. The State of Texas, Cause No. 13-14-00448-CR,

appellant was re-indicted and convicted of possession of a controlled substance.

       On September 25, 2014, the Clerk of this Court notified appellant that it appeared

that the order from which the appeal was taken was not an appealable order, and

requested correction of this defect within ten days or the appeal would be dismissed.




                                              2
Appellant has responded that he does not speak English and his attorney has not

responded to his correspondence.

      The Court, having examined and fully considered the documents on file, is of the

opinion that the appeal should be dismissed for want of jurisdiction. Accordingly, the

appeal is hereby DISMISSED FOR WANT OF JURISDICTION. See TEX. R. APP. P.

42.3(a).

                                                           PER CURIAM

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of November, 2014.




                                          3